Mr. Justice Soott delivered tbe opinion of tbe Court. Tbe Bank sued Criswell, maker, in assumpsit, on a promissory note for $1,228 JO, dated tbe lJtb of March, 184-2, payable at twelve months, at tbe l^atesville Branch, in Arkansas Bank paper. It was payable upon its face to Win. S. Hynson, who, on tbe day. of its date, as is alleged, endorsed'it to Aaron W. Lyon and Wm. M. Wolf, and they, on tbe same day, endorsed it to tbe plaintiff. Tbe writ having been quashed, and final judgment rendered against tbe plaintiff, tbe case was brought into this Court, where, at tbe January term, 1850, that judgment was reversed, and tbe cause remanded. (5 Eng. R., in note at p. 638.) When tbe cause was returned to tbe Circuit Court, four pleas in abatement were interposed, tbe issues upon which having been found for tbe plaintiff, tbe defendant filed eleven pleas in bar. After tbe determination of issues of law as to some of them, issues of fact were formed upon all except tbe foivrthplea. To this, tbe Court below overruled tbe demurrer that was interposed to it, and tbe Bank, refusing to answer further, and electing to stand on tbe demurrer, final judgment was rendered for tbe defendant, and tbe Bank brought error. That plea is as follows, to wit: “Because, be says that tbe said plaintiff bath not, by tbe act of incorporation, nor tbe laws of tbe land, authority to deal in such instrument of writing as tbe one described and set forth in tbe plaintiff’s declaration, unless the same was received by tbe plaintiff as collateral security, to secure some pre-existing debt due tbe said plaintiff. And this -defendant further avers that tbe said plaintiff never did receive tbe said instrument, in tbe plaintiff’s declaration mentioned, as collateral security, nor sbedoes not'now bold tbe same as collateral security. And tbe said defendant avers that tbe said plaintiff did not obtain tbe said instrument of writing in said declaration mentioned by any dealings authorized by the act of her incorporation, or the laws of the land, and this he is ready to verify,” &c. The sixth section of the Bank charter, (Pamphlet Acts of 1836, p. IT,) in express terms authorized the Bank to “ deal in bullion, gold and silver coin, promissory notes, mortgages, bills of exchange, public stock, or any collateral'security.” No one can reasonably suppose that it was the design of the Legislature that the Bank should have power to deal in gold and silver coin, only by way of collateral security for debts that might be due the institution. Promissory notes are, in express terms, put upon the same footing. Indeed, such a transaction as this, would have been directly within general banking powers without the aid of such an explicit provision, and there is nothing in the liquidation act, which was passed after this transaction, inconsistent with it. In fact, the 31st section of that act expressly authorizes any debtor, upon the conditions expressed, to substitute others in his stead. {(Pamphlet Acts of 1843, p. 86.) The plea was bad beyond all question, and the Court erred in overruling the demurrer, and in rendering the judgment it did. ^Reversed and remanded.